PER CURIAM.
Appellee, Florida Tropical, Inc., filed suit against appellant, Century American Casualty Company, as the surety who issued the Florida Motor Vehicle Dealer bond for Fairway Auto Group, Inc. The trial court granted appellee’s motion for summary judgment ordering appellant to pay appellee’s damages. Appellant filed this appeal arguing that there are genuine issues of material fact remaining which preclude summary judgment. We agree.
Appellee’s complaint alleges that New Fairway Auto Group, Inc., purchased two vehicles from appellee and paid for them with checks which were returned for insufficient funds. Appellee sued appellant, the surety that issued the Florida Motor Vehicle Dealer bond for Fairway Auto Group, Inc. It is further alleged that H. Lee Folk, the sole stockholder of Fairway, sold the company to others who incorporated under the name of New Fairway Auto Group, Inc. New Fairway is alleged to have operated under Fairway’s license and its surety bond at the time it purchased the vehicles from appellee with the bad cheeks.
We find that there remain genuine issues of material fact as to whether there is an agency relationship between Fairway and New Fairway and whether Fairway permitted New Fairway to operate under Fairway’s license. See Holl v. Talcott, 191 So.2d 40, 43-44 (Fla.1966).
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
TAYLOR, HAZOURI and MAY, JJ., concur.